Title: Session of Virginia Council of State, 27 November 1778
From: Madison, James,Virginia Council of State
To: 



Friday November 27th 1778


present
His Excellency;
John PageNathaniel Harrison
Dudley DiggesDavid Jameson
Thomas WalkerJames Madison &
Joseph Prentis Esquires.


The Governor having communicated to the Board a Letter, which he had received from Colonel Muter, giving an Account that a British Ship of War (the Swift) in chace of the Rattlesnake privateer, run aground near Cape Henry, & that the Crew to the number of 91 had surrendered themselves prisoners of War to Colonel Thomas Reynolds Walker, of Princess Anne, And asking the advice of the Board what was best to be done with the said Prisoners: They advised his Excellency to order Colonel Muter to send the officers to this place by Water, & the rest of the Crew, under a strong guard of Norfolk Militia, to Surry County, from thence to be conveyed by a guard of that Militia to Cumberland old Courthouse now in Powhatan County there to remain as Prisoners of War ’til further orders They also advised his Excellency to issue his Warrant upon the Treasurer for one hundred & fifty pounds payable to Lieutenant John Lightfoot & to be conveyed by him to Colonel Muter for defraying the Expences of the aforenamed prisoners on their march to Powhatan.
Adjourned till tomorrow 10 oClock
Signed  John Page
Dudley Digges
Thomas Walker
Nathl Harrison
David Jameson
Jas. Madison
Jos. Prentis
